DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/12/2022 is acknowledged.
Applicant's election with traverse of Species A of Group I and Species B of Group II in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that the species should be examined together due to the recitations in Par. 52.  This is not found persuasive since the construction of the cap with ligating bands (best shown in Figs. 17-18) and the electrodes (best shown in Figs. 11-12) would directly conflict with each other during operation and therefore not enough support has been provided within the specification for providing the cap with both an electrode portion and ligating bands.  In addition, Applicant elected Species B of Group II which is directly solely to an electrode portion within the cap and opted not to elect Species D of Group II which integrates both ligating bands and an electrode portion within a cap based on the teaching of Par. 52.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “comprising the electrode portion” in Line 1, wherein an electrode portion has already been defined in Claim 1 and therefore it’s unclear if this is an additional electrode portion is referencing back to the originally claimed electrode portion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Long (US Patent Application Publication No. 2003/0216727).

In regard to claim 1, Long discloses a cap (24) configured for attachment to a distal end of an endoscope (Fig. 13), the cap comprising:
a tubular body (68,70) having a proximal portion, a distal portion, a lumen extending therethrough (Fig. 13), the proximal portion comprising:
a first portion (70) and a second portion (78), at least one of the first portion and the second portion comprising a connector (78) for operably connecting the first portion to the second portion (Figs. 12-13);
the cap having an open configuration wherein at least a portion of the first portion and the second portion are spaced apart and movable relative to each other (Fig. 13) and a closed configuration wherein the first and second portions are connected and the lumen is formed between the first portion and the second portion (Fig. 12), with the cap in the closed configuration being sized and shaped to be positionable on the distal end of the endoscope by receiving the distal end of the endoscope into the lumen between the first portion and the second portion (Fig. 12 illustrates the endoscope (32) positioned within the lumen of the cap); and
an electrode portion (28) configured and dimensioned for ablating tissue within a patient's lumen (Fig. 12, Par. 50).

In regard to claim 7, Long teaches wherein at least a portion of the tubular body comprises a transparent material or a translucent material (Par. 54).

In regard to claim 8, Long teaches wherein the electrode portion is movably positionable relative to a cover portion (76, Fig. 12).

In regard to claim 9, Long teaches wherein the cover portion is fixed in position on the proximal portion of the tubular body and includes a recess formed between the cover portion and the tubular body (Fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. (US Patent Application Publication No. 2001/0053909, hereinafter Nakada) in view of Nakaura et al. (US Patent Application Publication No. 2007/0212926).

In regard to claim 1, Nakada discloses a cap (30, Fig. 9) configured for attachment to a distal end of an endoscope (4, Fig. 1), the cap comprising:
a tubular body (31) having a proximal portion, a distal portion, a lumen extending therethrough (Fig. 9), the proximal portion comprising:
an electrode portion (16a,16b) configured and dimensioned for ablating tissue within a patient's lumen (Fig. 10).
Nakada does not expressly teach a first portion and a second portion, at least one of the first portion and the second portion comprising a connector for operably connecting the first portion to the second portion; the cap having an open configuration wherein at least a portion of the first portion and the second portion are spaced apart and movable relative to each other and a closed configuration wherein the first and second portions are connected and the lumen is formed between the first portion and the second portion, with the cap in the closed configuration being sized and shaped to be positionable on the distal end of the endoscope by receiving the distal end of the endoscope into the lumen between the first portion and the second portion.
Nakaura teaches an analogous hood (50, Fig. 2A) for attachment to an endoscope.  The hood (50) is formed of first and second segments (52) which are hingedly attached to each other at a hinge connecting portion (60) and separable from one another via projections (56) on the first segment and a plurality of recesses (58) on the second segment as shown in Fig. 2B.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the hood of Nakada to be formed of two segments hingedly connected as taught by Nakaura as a matter of design choice enabling the hood to open and close to aid in attaching the hood to an endoscope.

In regard to claim 3, Nakaura teaches wherein the connector (60) comprises a hinge connecting the first portion and the second portion (Par. 39).

In regard to claim 5, Nakada teaches comprising the electrode portion and wherein the electrode portion is distally extendable such that a distal end of the electrode portion does not extend beyond a distal end of the distal portion of the body (Fig. 10, wherein the electrode portion is retained within the body via lip (34)).

In regard to claim 6, Nakaura teaches wherein the connector (56a,58a) comprises a snap fit connector (Fig. 2B).

In regard to claim 7, Nakada teaches wherein at least a portion of the tubular body comprises a transparent material or a translucent material (Par. 69).

In regard to claim 8, Nakada teaches wherein the electrode portion is movably positionable relative to a cover portion (9, Figs. 9-10).

In regard to claim 9, Nakada teaches wherein the cover portion is fixed in position on the proximal portion of the tubular body (Figs. 9-10) and includes a recess (interior of tubular body) formed between the cover portion and the tubular body (Fig. 9).

In regard to claim 10, Nakaura teaches wherein the first portion and the second portion are connected by a hinge (60, Par. 39, Fig. 2B).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. (US Patent Application Publication No. 2001/0053909, hereinafter Nakada) in view of Nakaura et al. (US Patent Application Publication No. 2007/0212926), as applied to claim 1, and further in view of Tominaga (JP 2010-017289).

In regard to claim 2, Nakada is silent with respect to the cap further comprises a pad portion positionable on an interior wall of the first portion or the second portion to facilitate securing the body to the endoscope.
Tominaga teaches an analogous hood (200) for attachment to an endoscope.  The hood (200) comprises a link-shaped convex portion (114) adjacent a proximal end of the hood and configured to grip the endoscope to securely attach the endoscope to the hood (Par. 24, Fig. 4).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the hood (30) of Nakada with the link-shaped convex portion (114) of Tominaga enabling the hood to grip the distal tip of the endoscope to securely fix the hood and endoscope together.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 30, 2022